 1
                                                                        The Honorable Timothy W. Dore
 2                                                                                           Chapter 7
 3
 4
 5
 6
                           IN THE UNITED STATES BANKRUPTCY COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     In Re:                                          )      Chapter 7
 9                                                   )      No. 20-12450
              BEVERLY JANE CARY                      )
10                                                   )      EX PARTE MOTION FOR ORDER
                                                     )      APPOINTING ATTORNEY
11                                                   )      FOR TRUSTEE
                                          Debtor.    )
12                                                   )
                                                     )
13
              COMES NOW Ronald G. Brown, Chapter 7 Trustee of the bankruptcy estate for Beverly
14
     Jane Cary, and moves for authority to employ Rory Livesey and The Livesey Law Firm, whose
15
     address is 600 Stewart Street, Suite 1908, Seattle, Washington 98101, to serve as attorney for trustee
16
     to represent the bankruptcy as follows:
17
              1. The bankruptcy estate requires the assistance of counsel to investigate lien claims against
18
     the debtor’s real property at 27834 31st Place South, Auburn, Washington, and if appropriate,
19
     pursue any avoidance actions and the liquidation or other disposition of the debtor’s assets.
20
              2. Counsel will prepare such pleadings, motions, notices and orders, as may be necessary
21
     after further investigation, to represent the trustee and the bankruptcy estate in legal proceedings as
22
     required.
23
              3. The attorney states in an accompanying declaration that he does not hold or represent an
24
     interest adverse to the estate. The trustee requests that the attorney be hired on a general retainer
25
     basis. The attorney states in an attachment to his declaration that his hourly billing rate is $385 per
26
     hour and his legal assistant’s hourly rate is $155 per hour.
27
28   EX PARTE MOTION FOR ORDER
     APPOINTING ATTORNEY FOR TRUSTEE - 1

                                                                                       RONALD G. BROWN
                                                                                            ATTORNEY AT LAW
                                                                                        2525 WELLS FARGO CENTER
                                                                                             999 THIRD AVENUE
                                                                                       SEATTLE, WASHINGTON 98104
                                                                                         (206) 342-7850 TELEPHONE
Case 20-12450-TWD          Doc 15     Filed 03/04/21      Ent. 03/04/21 15:46:55       Pg. 1 of 2
                                                                                          (206)342-7851 FACSIMILE
 1          4. To the best of the applicant’s knowledge, the attorney has no connection nor business
 2   dealings with the debtor, creditors, any party in interest, their respective attorneys and accountants,
 3   the United States Trustee, or any person employed in the office of the United States Trustee, which
 4   would prevent the attorney from providing services to me as Trustee. The attorney is regularly
 5   employed in other cases in which I am a trustee.
 6          5. The attorney will be paid only after application to and approval by the Bankruptcy Court
 7   of the reasonableness of the compensation requested. No retainer has been paid by the trustee.
 8            DATED this 3rd day of March, 2021.
 9
10                                                  /s/ Ronald G. Brown
                                                    Ronald G. Brown, WSBA #8816
11                                                  Chapter 7 Trustee
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   EX PARTE MOTION FOR ORDER
     APPOINTING ATTORNEY FOR TRUSTEE - 2

                                                                                      RONALD G. BROWN
                                                                                           ATTORNEY AT LAW
                                                                                       2525 WELLS FARGO CENTER
                                                                                            999 THIRD AVENUE
                                                                                      SEATTLE, WASHINGTON 98104
                                                                                        (206) 342-7850 TELEPHONE
Case 20-12450-TWD         Doc 15     Filed 03/04/21      Ent. 03/04/21 15:46:55        Pg. 2 of 2
                                                                                         (206)342-7851 FACSIMILE
